Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to Amendment filed on 04/20/2022. As directed by the Amendment, claims 15, 18 and 29 have been amended; claims 35-44 are newly added claims; claims 1-14 and 19-24. As such, claims 15-18 and 29-44 are pending in the instant application.

Allowable Subject Matter
Claims 15-18 and 29-44 are allowed.

The following is an examiner’s statement of reasons for allowance:
Independent claim 43 is allowed as it had been written to include the entirety limitations of the original claims 15 and 16 as indicated as allowable if being rewritten as an independent claim in the previous Interview Summary dated 03/1/2022. Claim 44 is allowed based on the virtue of claim dependence and reflected the original claim 17.
Independent claim 15 is allowed as the amended claim now required the electrical contact and the opposing electrical contact come in contact against each other to electrically couple the first magnetic/electrical coupling and the second magnetic/electrical coupling when the first magnetic/electrical coupling and the second magnetic/electrical coupling are joined together- which overcome the disclosure of Sakai used in the previous office action. Since Sakai’s electrical contacts do not come in contact with each other to electrically couple between the first magnetic/electrical coupling and the second magnetic/electrical coupling. 
Klassen et al. (U.S. Publication 2019/0214883) is also operated in the similar principle (Figures 2 and 5) as Sakai does and but has the same deficiencies.
The newly found and closest prior art of record, Kuiken et al. (U.S. Publication 2016/0038314 hereinafter Kuiken) discloses a first magnetic/electrical coupling (Figs. 2 and 5, [0021]: proximal connector 100 has magnets 105)  includes an electrical contact of a conductive material and a second magnetic/electrical coupling (Fig.5, [0024]: distal connector 200 includes magnets 205) includes an opposing electrical contact and wherein the electrical contact and the opposing electrical contact come in contact against each other to electrically couple ([0036]: electrical signals may transmitted through magnets 105 and 205)  the first magnetic/electrical coupling (magnets 105) and the second magnetic/electrical coupling (magnets 205) when the first magnetic/electrical coupling and the second magnetic/electrical coupling are joined together ([0024]). However, Kuiken does not disclose an actuator assembly including a rotating driving member wherein the first magnetic/electrical coupling is on the actuator assembly, a driven component that is driven by the rotating driving member of the actuator assembly and wherein second magnetic/electrical coupling is on the driven component. In addition, because no references of record or reasonable combination thereof, could be found which disclose or suggest all feature of the claims or dependents therein, the claims allowed over prior arts
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293. The examiner can normally be reached 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785